Judgment reversed on the law and facts, with costs, and complaint dismissed, with costs, on the ground that the finding that the insured met his death other than by suicide is contrary to and against the weight of the evidence. All concur, except Sears, P. J., and Lewis, J., who dissent and vote for reversal on the facts and for granting a new trial on the ground that the finding that the insured died otherwise than by suicide is against the weight of the evidence. Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.